10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

/ 25

em

 

 

 

 

ase 3:20-cv-01913-JAH-MSB Document 81 Filed 07/26/21 Page}s004—PRage-t-of 4

  

ILE

 

 

 

 

 

JUL 26 20P1
TSC wley CLERK, U.S, DISTRICH COURT
2175 Cowley Way (EAK US, k
San Diego, CA 92110 sourrenn : oF ALFORNIA |

 

 

(619) 347-2607
videosolutions@me.com

Plaintiff in Pro Per

THE UNITED STATES FEDERAL DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Collette Stark, an individual, Case No. 3: 20-cv-01913-JAH-MSB

Plaintiff, REQUEST FOR JUDICIAL
NOTICE

VS.

GG Homes, Inc, a California

corporation;
, [The Honorable District Judge John A. Houston]

Et al.

Defendants.
)

 

May it please the Court, Plaintiff Collette Stark hereby respectfully request
that this Court take judicial notice, pursuant to Federal Rule of Evidence 201, of

the following documents:

PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE - 1

 

20CV1913

 
 

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

an

-jpmade_are“capable-of accurate-and-ready-determination-by-resort-to-sources-whose-

jase 3:20-cv-01913-JAH-MSB Document 81 Filed 07/26/21 PagelD.905 Page 2 of 7

EXHIBIT A: Kimberly Gross vs. GG Homes Inc., case number 21-cv-00271-
DMS-BGS, ECF 12. ANSWER to Amended Complaint and Affirmative Defenses
by GG Homes, Inc. Filed on July 22, 2021.

Judicial notice is proper because the documents for which this Request is

 

accuracy cannot reasonably be question.” Fed. R. Evid. 201(b)(2); Lee v. City of
Los Angeles, 250 F.3d 668, 689-90 (9th Cir. 2001) (taking judicial notice of a state
court’s records); Brooks v. Alameda, 446 F.Supp.2d 1179, 1182 (S.D. Cal. 2006)
(taking judicial notice of court file, including any orders by the court, in earlier
related action).

Judicially noticed facts often consist of matters of public record, such as

prior court proceedings. The Court may take judicial notice of matters of the public

court. See Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th
Cir. 2006) (a court may take judicial notice of court filings and other matters of
public record); see also Kurtcu v. U.S. Parking, Inc., No. 08-2113. Federal courts
may “take notice of proceedings in other courts, both within and without the
federal judicial system, if those proceedings have a direct relation to the matters at

issue.” U.S. ex rel Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d

244, 248 (9th Cir. 1992).

PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE - 2

 

 

record including pleadings, decisions, orders and other documents filed in another

 

20CV 1913

 
 

(tase 3:20-cv-01913-JAH-MSB Document 81 Filed 07/26/21 PagelD.906 Page 3 of 7

3s

In the Ninth Circuit, district courts may even take judicial notice of
documents that the pleadings don’t mention, provided the documents are integral

to the plaintiff claim. See, e.g., Parring v. FHP, Inc., 146 F.3d 699 (1998).

Dated: July 26, 2021
Collette Stark alt ——_j—_—_—-—

 

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

[S/ Collette Stark
Collette Stark, Plaintiff
Plaintiff in Pro per

PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE - 3

 

 
 

[fase 3:20-cv-01913-JAH-MSB Document 81 Filed 07/26/21 PagelD.907 Page 4 of 7

 

 

; PROOF OF SERVICE
2 || 1, Collette Stark, am over 18, a pro per plaintiff in this matter and not an authorized
CM/ECF user. I have filed this request for judicial notice and had it served on
3 || Defendants as follows:
4
20-cv-01913-JAH-MSB Notice has been electronically mailed to:
5
[ have also mailed by US Mail, postage pre-paid, first class to:
6
; |] Aaron Paul Heeringa
Manatt, Phelps & Phillips, LLP
8 || 151 N. Franklin Street
9 Suite 2600
Chicago, IL 60606
10
GG Homes, Inc.
'! |) Uzzell S Branson
12 || 5440 Morehouse Drive, Suite 3700
San Diego, CA 92121
13
14 || Mvistin Emily Haule
Manatt, Phelps & Phillips
15 || Litigation
2049 Century Park East
'® || Suite 1700
17 || Los Angeles, CA 90067
Email: khaule@manatt.com
18
9 I swear under penalty of perjury that the above was served as stated
20 || Dated: July 26, 2021 a i, NX
IS! Collette Stavk
I Collette Stark
22
23
24
25

PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE - 4

 

 

 

20CV1913

 
 

fase 3:20-cv-01913-JAH-MSB Document 81 Filed 07/26/21 PagelD.908 Page 5of 7

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Exhibit A

PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE - 5

 

 

 

20CV 1913

 
 

Case 3:20-cv-01913-JAH-MSB Document 81 Filed 07/26/21 PagelD.909 Page 6 of 7
Case 3:21-cv-00271-DMS-BGS Document 12 Filed 07/22/21 PagelD.243 Page 1 of 19

1 || MANATT, PHELPS & PHILLIPS, LLP
CHRISTINE M. REILLY (Bar No. CA 226388)
2 || E-mail: CReilly@manatt.com

KRISTIN E. HAULE (Bar No. CA 312139)

3 || Email: KHaule@manatt.com

2049 Century Park East

4 || Suite 1700

Los Angeles, California 90067

5 || Telephone: 310.312.4000

Facsimile: 310.312.4224

 

 

 

6
Aitorneys for Defendant
7 |} GG HOMES, INC.
UNITED STATES BISTRICT COURT
8 SOUTHERN DISTRICT OF CALIFORNIA
? II Kimberly Gross, No. 3:21-cv-00271-DMS-BGS
10 Plaintiff, DEFENDANT’S ANSWER AND
ll AFFIRMATIVE DEFENSES TO
v. PLAINTIFF’S FIRST AMENDED
12 COMPLAINT
GG Homes, Inc.,
13 [JURY TRIAL DEMANDED]
Defendant.
14 Judge: Hon. Dana M. Sabraw
15
16

Defendant GG Homes, Inc. (“Defendant”), by and through its undersigned counsel and in

17 | accordance with Fed. R. Civ. P. 12(a)(4)(A) and this Court’s partial dismissal order of July 8, 2021

18 (the “Order”),' hereby respectfully submits this Answer and Affirmative Defenses to the First

19 | Amended Complaint (see ECF No. 4, “FAC) filed by Plaintiff Kimberly Gross (“Plaintiff”) in the

 

20 above-captioned matter (“Action”), and pleads, answers and responds as follows:

21 L_ INTRODUCTION

22 1. The allegations in Paragraph 1 of the FAC, in whole or in part, do not appear to reflect
23 I factual allegations against Defendant, reflect legal argument unrelated to Plaintiff's claims against
24 || Defendant in this Action, reflect legal conclusions, refer to a case which has since been dismissed,
25

' The Order dismissed Counts II] and IV of the FAC, which related to Plaintiff's alleged “Do Not
26 || Call” claims, with prejudice and thus Defendant does not respond to those claims herein. Defendant
makes this filing to comply with its responsive pleading deadline under Fed. R. Civ. P. 12(a)(4)(A),
27 || and without prejudice to Defendant’s right to move for reconsideration of the Order with respect to
the Counts I and II of the FAC, which Defendant respectfully intends to do and will do so in due
28 || course within 28 days of the Order, in accordance with Civil Local Rule 7.1(i) and Fed. R. Civ. P. 59
Manatr,Preese || @9d 60. All other rights and privileges are not waived by Defendant and are expressly reserved.

PHILLIPS, LLP
ATTORNEYS AT LAW

 

 

Los ANGELES

 

ANSWER AND AFFIRMATIVE DEFENSES TO FIRST AMENDED COMPLAINT

 
 

 

Case 3:20-cv-01913-JAH-MSB Document 81 Filed 07/26/21 PagelD.910 Page 7 of 7

Case

& Ww bh

Oo OO “I RN th

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

MANATT, PHELPS &

PHILLIPS, LLP
ATTORNEYS AT LAW
Los ANGELES

 

p.21-cv-00271-DMS-BGS Document 12 Filed 07/22/21 PagelD.244 Page 2 of 19

and/or are procedurally improper and, therefore, no response is required. To the extent a response is
deemed required, Defendant denies all of the allegations in Paragraph 1 of the FAC.

2. The allegations in Paragraph 2 of the FAC, in whole or in part, do not appear to reflect
factual allegations against Defendant, reflect legal argument unrelated to Plaintiffs claims against
Defendant in this Action, reflect legal conclusions, and/or are procedurally improper and, therefore,

no response is required, To the extent a response is deemed required, Defendant. denies_all of the

 

allegations in Paragraph 2 of the FAC.

3. The allegations in Paragraph 3 of the FAC, in part, do not appear to reflect factual
allegations against Defendant, reflect improper and inaccurate allegations against Defendant’s
counsel, reflect legal argument unrelated to Plaintiff's claims against Defendant in this Action, reflect
legal conclusions, and/or are procedurally improper and, therefore, no response to those allegations
is required. To the extent a response to those allegations is deemed required, Defendant denies those
allegations. Defendant denies all remaining allegations in Paragraph 3 of the FAC.

4, The allegations in Paragraph 4 of the FAC, in whole or in part, do not appear to reflect
allegations of fact against Defendant, are unrelated to Plaintiff's claims against Defendant in this
Action, and/or reflect legal conclusions and, therefore, no response is required. To the extent a
response is deemed required, Defendant admits only that it has been a party to six (6) other lawsuits
involving purported claims brought under the Telephone Consumer Protection Act (“TCPA”), but
denies that those claims were valid (and, in that regard avers, upon information and belief, that at
least four of those lawsuits were fabricated and are the product of fraud by the plaintiffs involved
therein and at least one third party), denies that Defendant acted unlawfully in any way, and denies
that those claims have any relevance to or bearing on Plaintiff’s claims in this case or her entitlement
to any damages, and further avers that none of those other lawsuits were adjudicated on the merits
against Defendant and one was adjudicated on the merits in Defendant’s favor. Defendant denies
any and all remaining allegations in Paragraph 4 of the FAC.

5. The allegations in Paragraph 5 of the FAC, in whole or in part, do not appear to reflect
factual allegations against Defendant, and reflect legal conclusions and recitations to legal authority,

as to which no response is required. To the extent a response is deemed required, Defendant admits

2

 

ANSWER AND AFFIRMATIVE DEFENSES TO FIRST AMENDED COMPLAINT

 

 
